Senior Judge RITTER
(concurring in part and dissenting in part).
I agree with the majority’s recommendation that the appropriate authorities should establish clear standards for post-trial processing in either the Rules for Courts-Martial or the Manual of the Judge Advocate General. I also agree that the majority’s list of nonexclusive factors for applying this court’s Article 66(c), UCMJ, discretionary power to the issue of post-trial delay is reasonable. My concurrence in this regard is based in part on my understanding that the court’s one year “facially unreasonable” finding 1, is limited to the facts of this case and is not a pre-determination regarding post-trial delay in cases not before this court.
The majority’s framework accurately distinguishes between legal due process and our power under Article 66(c). The factors listed by the majority are an effort to focus our discretion on legal standards, without resort to equitable principles. I view this as a well-intended effort to illuminate the criteria used by this court in our “separate and distinct” analysis of post-trial delay required by United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F.2002).
But this decision should also highlight the inadvisability of leaving standards and remedies for this oft-occurring problem to a wholly discretionary power. Until uniform standards for post-trial delay are set forth in the Rules for Courts-Martial or the Manual of the Judge Advocate General, our secondary discretionary analysis will likely devolve into a paternalistic approach, completely unrestrained by the limitations inherent in Article 59(a), UCMJ. At some point, this decoupling of the two Articles may result in this court appearing to act more as a court of equity than a court of law.2
Absent uniform standards for such delay, we will have no measuring stick for the discretionary enforcement of an appellant’s interest in timely post-trial processing to the extent that interest falls short of a due process right. The result will be disparate discretionary decisions that provide no real guidance to either appellants or the Government, and may appear in practice to border on equitable relief. Since our power is discretionary, this is not a critical problem, but for a more standardized application of justice, the current situation argues for swift action to establish uniform standards for post-trial processing of courts-martial.
“Accepting the Unacceptable”
The new emphasis on Article 66(e), UCMJ, discretionary power leads the majority to grant relief today in the type of situation where this court has in the past been reluctant to grant it. In its own words, the majority “accepts the unacceptable” by awarding a windfall to the appellant on the *609basis of post-trial delay for which he made no complaint and suffered no prejudice. The delay, while long, is not so long that this court has routinely granted relief in the absence of prejudice. I must therefore respectfully dissent as to the holding in this case.
The appellant committed a series of relatively minor military offenses. But these offenses, because they were military in nature, strike at the heart of military discipline and morale, and they occurred during a time of combat operations in Afghanistan and during the prelude to war in Iraq. And since the post-trial delay in this case occurred as the United States armed forces were focused on preparing for, conducting, and following up military operations in Iraq, this court has seen and may confidently expect to see many more eases involving similar delay.
I view it as unlikely that staff judge advocates will be able to adequately explain how staffing shortages due to deployments directly affected the post-trial processing in specific eases, since such deployments normally affect the processing of all cases — not just specific ones — at any affected military unit. Thus, military operations are likely to have a more general effect on processing times, one that will not resonate in affidavits before this court. I submit that the result may be similar windfalls in other cases processed during the same time period, where urgent military operations resulted in staffing shortfalls in legal and administrative offices, in part because these cases will receive a heightened scrutiny regarding post-trial delay that was not fully in effect in the Navy and Marine Corps at the time the delay occurred.
I also respectfully submit that our decision today demonstrates the kind of mischief that an emphasis on discretionary power — without clearly-defined standards for post-trial processing delay — will play with lawful punishments on appeal in the future.
Senior Judge SCOVEL and Judge GEISER joining.
Appendix I
Rule 1115. Speedy post-trial review
(a) In general. In the event of a conviction and qualifying sentence under R.C.M. 1201(a), the record of trial shall be docketed with the Court of Criminal Appeals within one year of the date of sentencing. The date of sentencing shall not count; the date of docketing shall count. Records which are incomplete under R.C.M. 1103 shall not be accepted for docketing.
(b) Exception for rehearing. If the convening authority orders a rehearing under R.C.M. 1107(e), the period of time from the date of the rehearing order until the date of the convening authority’s action upon the results of the rehearing shall be excluded when determining whether the period in subsection (a) has run.
(c) Delay excluded by military judge or convening authority. The military judge may approve post-trial delay occurring between sentencing and authentication of the record of trial. The convening authority may approve post-trial delay occurring between authentication and docketing. Except when the Court of Criminal Appeals concludes that the military judge or convening authority has abused his discretion in approving delay, such approved delay shall be excluded.
(d) Other excludable delay. All periods of time during which appellate courts have issued stays in the proceedings, or the accused is hospitalized due to incompetence, or is otherwise in the custody of the Attorney General, shall be excluded.
(e) Remedy. A failure to comply with the right to speedy post-trial review under this rule shall result in such relief as the Court of Criminal Appeals or the Court of Appeals for the Armed Forces deems appropriate in accordance with the Constitution, statute, and appellate case law. Such relief may include setting aside the findings and sentence and dismissal of the charges. Nothing in this rule is intended to preclude the convening authority from granting relief for post-trial delay in taking his action under R.C.M. 1107(a).
Appendix II
0154 TIMELY FILING AND SUPERVISION OF COURT-MARTIAL RECORDS
a. JAG supervision. Records of all trials by courts-martial in the naval service are *610under the supervision of the Judge Advocate General of the Navy.
b. Delay in authentication of records of trial. In the case of any record of trial required to be forwarded to the Navy-Marine Corps Appellate Review Activity as prescribed in sections 015S(l)(a)-(c), authentication of the record of trial should be completed as soon as possible following adjournment of the trial. In any case where authentication occurs more than 90 days after the date of adjournment, the individual who authenticates the record shall provide reasons for the delay and append them to the record of trial.
c. Delay in convening authority’s action on records of trial. In the ease of any record of trial required to be forwarded to the Navy-Marine Corps Appellate Review Activity as prescribed in sections 0153(l)(a)-(c), action by the convening authority should be completed as soon as possible following authentication. In any case where the convening authority takes action more than 180 days after authentication of the record of trial, the convening authority shall include in the action the reasons for the delay.
d. Delay in receipt of records of trial for appellate review. In the ease of any record of trial and convening authority’s action required to be forwarded to the Navy-Marine Corps Appellate Review Activity as prescribed in sections 0153(l)(a) — (e), the record of trial should be forwarded to the Navy-Marine Corps Appellate Review Activity as soon as possible after the date of the convening authority’s action. In any case where the record of trial is not forwarded to the Navy-Marine Corps Appellate Review Activity within 90 days after the date of the convening authority’s action, the convening authority shall provide the reasons for the delay and append them to the record of trial.
e. Nothing in this section should be construed as conferring a substantial right upon the accused or appellant in any court-martial.

. This finding is mentioned in the discussion of the first factor, length of the delay.


. Without belaboring this controversial issue further, I suggest that Article 59(a), UCMJ, modifies Article 66(c), UCMJ, and that our discretion to determine the findings and sentence that "should be approved,” though broad, should be exercised only on the basis of objective legal principles such as those used in the due process analysis, rather than using a non-exhaustive list of factors that could include each individual judge’s subjective views of fairness.